DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 10/3/2022 for application 16830425.  Claims 14-15 are canceled by Applicant.  Claims 1-13 are pending.  Claim 5 remains withdrawn from consideration.  Claims 1-4 & 6-13 are examined below.

Claim Objections
Claims 1 & 8 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “that first” (2nd to last line) is believed to be in error for - - that the first - -.
		Regarding Claim 8:
The recitation “the continuous piece” (l. 11) is believed to be in error for - - the at least one continuous piece - -.
The recitation “that first” (l. 12) is believed to be in error for - - that the first - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 7, the recitation “the internal face” lacks antecedent basis in the claims and is vague and indefinite because it is unclear whether this refers to the internal wall recited in claim 1 or the surface of the internal wall of claim 1 or something else.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spangler 20170159567.
Regarding Independent Claim 1, Spangler teaches a duct (Fig. 4, 26/32) for a bleed system of an aircraft (can receive bleed air from a bleed system of an aircraft), wherein the duct extends at least partially along a longitudinal axis (of 26), the duct comprising: 
an inlet section (inlet of 26) for entering a fluid flow into the duct; 
an outlet section (outlet of 26) distanced from the inlet section through which such fluid flow exits the duct; and 
at least one continuous piece (interpretation 1: Figs. 24-25, strips 40; interpretation 2: Fig. 36A, strips 40) arranged on an internal wall (wall of 33) of the duct and protruding therefrom, the at least one continuous piece having: 
a first end located at a position adjacent to the inlet section (in accordance with interpretations 1 & 2: first end of 40 located closest to inlet section) and a second end located at a position close to the outlet section (in accordance with interpretations 1 & 2: second end of 40 located closest to outlet section), 
wherein the at least one continuous piece is slantly extended from the first end to the second end along a direction of the longitudinal axis of the duct (in accordance with interpretations 1 & 2: 40 slantly extended along longitudinal axis) so that first and second ends are substantially opposed in transversal cross-section of the duct (in accordance with interpretations 1 & 2: first and second ends are substantially opposed in transversal cross-section of the duct – e.g. a cross-section that extends through the duct and cuts midway through the continuous piece).
	Regarding Dependent Claim 2, Spangler further teaches the at least one continuous piece comprises at least two continuous pieces arranged on the internal wall of the duct (in accordance with interpretations 1 & 2: multiple pieces 40).
	Regarding Dependent Claim 3, Spangler further teaches (in accordance with interpretation 1) two continuous pieces are symmetrically arranged on the internal wall of the duct relative to a middle plane passing through the longitudinal axis from up to bottom of the duct (two opposing pieces 40 are symmetrically arranged relative to middle plane through 42 into the page), the first ends of the continuous pieces being separated a first predetermined distance (first ends are separated by three rails 42 and two pieces 40, as shown in Fig. 24), and the second ends of the two continuous pieces being separated a second predetermined distance (second ends in Fig. 25 shown intersecting with 42 and separated by the thickness of 42).
	Regarding Dependent Claim 4, Spangler further teaches the first predetermined distance is greater than the second predetermined distance (the first distance discussed for claim 3 is greater than the second distance).
	Regarding Dependent Claim 6, Spangler further teaches the duct is substantially cylindrical at least along a portion of the duct (the outer wall of circular 26/32 is cylindrical).
	Regarding Dependent Claim 7, Spangler further teaches the at least one continuous piece has a helical profile on the internal face of the cylindrical duct (in accordance with interpretations 1 & 2: 40 has a helical profile on the internal face – i.e. the surface of 32).
Regarding Dependent Claim 11, Spangler further teaches the at least one continuous piece is a substantially elongated thin piece (in accordance with interpretations 1 & 2: 40 substantially elongated thin piece).
	Regarding Dependent Claim 12, Spangler further teaches the at least one continuous piece is angled with respect to the inner wall of the duct (in accordance with interpretations 1 & 2: 40 angled with respect to wall 32 – the angle is at least perpendicular for interpretation 1 as depicted in Fig. 25, and the angle varies for interpretation 2 as shown in Fig. 36A).
	Regarding Dependent Claim 13, Spangler further teaches an angle between the at least one continuous piece and the inner wall of the duct varies along a path of the at least one continuous piece (in accordance with interpretation 2: the pieces 40 are twisted along their path and thus the angle varies).

Allowable Subject Matter
Claims 8-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
Applicant’s argument (pp. 6-8 of Remarks) that Spangler fails to teach the at least one continuous piece is arranged on the internal wall but rather are spaced from the inner wall and located on surface 38 of insert 32 is unpersuasive.  The claim requires a duct with an internal wall and at least one continuous piece arranged on the internal wall.  Spangler teaches this as discussed in the claim rejections above.  A duct may have more than one wall, for example, and the “internal wall” is not recited in any way which would exclude Spangler’s wall 32.  Thus Spangler’s strips 40 arranged on the internal wall 32 meets the claim.
Applicant’s arguments (p. 8 of Remarks) concerning Spangler’s Figs. 44-46 & 49-51 embodiments are moot as those embodiments have not been relied upon in any rejections of Applicant’s claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741